Mr. Chiep Justice Hand delivered the opinion of the court: - It is apparent from the preceding statement that the sole question here presented for decision is, do the provisions of “An act to regulate the civil service of cities” apply to the appointment of deputy clerks of the municipal court of Chicago ? We think that question must be answered in the negative. The first contention made in support of the judgment of the trial court is, that the legislature, under the provisions of the constitution, is without power to require deputy clerks of the municipal court of Chicago to be appointed under the provisions of “An act to regulate the civil service of cities.” We do not deem it necessary to consider the constitutional question thus raised, as we think it clear that the legislature has not required the appointment of deputy clerks of the municipal court of Chicago to be made under the provisions of said Civil Service act. Section 14 of the Municipal Court act provides that there shall be elected a clerk of said municipal court, whose term of office shall be six years; and section 15 thereof provides “that said clerk shall appoint such number of deputies as may be determined, from time to time, by a majority of the judges of the municipal court by orders signed by them and spread upon the records of said court,” and that “any deputy clerk shall be subject to removal at any time by an order signed by a majority of the judges of the municipal court and spread upon the records of said court.” This language indicates so clearly that the deputy clerks of the municipal court of Chicago are to be appointed by the clerk of said court, and said deputy clerks, when appointed, are to be under the control of the judges of said court, that the statute is not open to construction. The courts cannot disregard the plain language of a statute, and it is their duty to accept it as they find it and enforce it as it is plainly written. (Ottawa Gas Light and Coke Co. v. Downey, 127 Ill. 201; City of Chicago v. McCoy, 136 id. 344.) And if there were a conflict between the provisions of the Civil Service act and the Municipal Court act, the provisions of the latter law. having been enacted into law subsequent to those of the Civil Service act, the Municipal Court act would necessarily control. It is also a rule of construction that a special act will control although there may be provisions found in a general act which, but for the provisions of the special act, would include the subject matter covered by the provisions of the special act. Here the Municipal Court act provides that the clerk of the municipal court shall appoint such number of deputies as may be determined, from time to time, by a majority of the judges of the municipal court, and that such deputy clerks shall be subject to removal at any time by a majority of the judges of said court. To undertake to read into said statute the provision that the clerk of said- court should appoint said deputies in accordance with the provisions of “An act to regulate the civil service of cities,” would be for this court- to legislate upon the subject of the appointment of deputy clerks of the municipal court, which this court is powerless to do. The judgment of the circuit court will be affirmed. Judgment affirmed.